
	

113 HR 1687 IH: Countering ALBA Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1687
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Ms. Ros-Lehtinen (for
			 herself and Mr. Sires) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Financial
			 Services, Ways and
			 Means, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the imposition of sanctions with respect
		  to foreign persons responsible for or complicit in ordering, controlling, or
		  otherwise directing, the commission of serious human rights abuses against
		  citizens of ALBA countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Countering ALBA Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
				(A)the Committee on
			 Foreign Affairs of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations of the Senate.
				(2)ALBA
			 countriesThe term ALBA countries means Venezuela,
			 Nicaragua, Bolivia, and Ecuador.
			(3)ALBA
			 GovernmentsThe term ALBA Governments means the
			 Governments of Venezuela, Nicaragua, Bolivia, and Ecuador.
			(4)Human
			 rightsThe term human
			 rights has the meaning given such term in the Inter-American Democratic
			 Charter.
			(5)Sensitive
			 technology
				(A)In
			 generalThe term
			 sensitive technology means hardware, software,
			 telecommunications equipment, or any other technology that the President
			 determines is to be used specifically to—
					(i)restrict the free
			 flow of unbiased information; or
					(ii)disrupt, monitor,
			 or otherwise restrict freedom of speech.
					(B)ExceptionThe
			 term sensitive technology does not include information or
			 informational materials the exportation of which the President does not have
			 the authority to regulate.
				3.FindingsCongress finds the following:
			(1)The 2004
			 Venezuelan Law on Social Responsibility of Radio and Television gives the
			 government the authority to control radio and television content.
			(2)According to the
			 Department of State’s annual Country Reports on Human Rights Practices for 2012
			 for Venezuela, The following human rights problems were reported by
			 nongovernmental organizations (NGOs), the media, and in some cases the
			 government itself: unlawful killings, including summary killings by rogue
			 police elements; torture and other cruel, inhuman, or degrading treatment;
			 inadequate juvenile detention centers; arbitrary arrests and detentions;
			 corruption and impunity in police forces; political prisoners; interference
			 with privacy rights; corruption at all levels of government; threats against
			 domestic NGOs; violence against women; anti-Semitism in the official media;
			 trafficking in persons; violence based on sexual orientation and gender
			 identity; and restrictions on workers’ right of association..
			(3)In December 2010,
			 the Venezuelan Congress passed the Law on Political Sovereignty and National
			 Self-Determination, which threatens sanctions against any political
			 organization that receives foreign funding or hosts foreign visitors
			 who criticize the government.
			(4)According to
			 Freedom House’s Freedom in the World Report of 2012 on Venezuela,
			 Politicization of the judicial branch has increased under Chávez, and
			 high courts generally do not rule against the government..
			(5)According to the
			 Department of State’s Country Reports on Human Rights Practices for 2012 for
			 Venezuela, The principal human rights abuses reported during the year
			 included corruption, inefficiency, and politicization in the judicial system;
			 government actions to impede freedom of expression; and harsh and
			 life-threatening prison conditions. The government harassed and intimidated
			 privately owned television stations, other media outlets, and journalists
			 throughout the year, using threats, fines, property seizures, targeted
			 regulations, and criminal investigations and prosecutions. The government did
			 not respect judicial independence or permit judges to act according to the law
			 without fear of retaliation. The government used the judiciary to intimidate
			 and selectively prosecute political, union, business, and civil society leaders
			 who were critical of government policies or actions. Failure to provide for due
			 process rights, physical safety, and humane conditions for inmates contributed
			 to widespread violence, riots, injuries, and deaths in prisons..
			(6)According to
			 Freedom House’s Freedom in the World Report of 2012 on Nicaragua, The
			 press has faced increased political and judicial harassment since 2007, as the
			 Ortega administration engages in systematic efforts to obstruct and discredit
			 media critics. Journalists have received death threats, and some have been
			 killed in recent years, with a number of attacks attributed to FSLN
			 sympathizers..
			(7)According to
			 Freedom House’s Freedom in the World Report of 2012 on Nicaragua,
			 Nicaragua’s political rights rating declined from 4 to 5 due to
			 shortcomings regarding the constitutionality of Daniel Ortega’s presidential
			 candidacy, reported irregularities, and the absence of transparency throughout
			 the electoral process, and the Supreme electoral Tribunal’s apparent lack of
			 neutrality..
			(8)According to the
			 Department of State’s annual Country Reports on Human Rights Practices for 2012
			 for Nicaragua, The principal human rights abuses were restrictions on
			 citizens’ right to vote, including significantly biased policies to promote
			 single party dominance, and withholding of accreditation from
			 election-monitoring nongovernmental organizations (NGOs); widespread
			 corruption, including in the police, CSE, Supreme Court of Justice (CSJ), and
			 other government organs; and societal violence, particularly against women and
			 lesbian, gay, bisexual, and transgender (LGBT) persons. Additional significant
			 human rights abuses included police abuse of suspects during arrest and
			 detention; harsh and life-threatening prison conditions; arbitrary and lengthy
			 pretrial detention; erosion of freedom of speech and press, including
			 government intimidation and harassment of journalists and independent media;
			 government harassment and intimidation of NGOs; trafficking in persons;
			 discrimination against ethnic minorities and indigenous persons and
			 communities; societal discrimination against persons with disabilities;
			 discrimination against persons with HIV/AIDS; and violations of trade union
			 rights..
			(9)According to
			 Freedom House’s Freedom in the World Report of 2012 on Ecuador, In
			 February 2011, Guayaquil’s leading newspaper, El Universo, published an opinion
			 column suggesting that Correa could be held accountable in the future for the
			 use of lethal force during the rescue operation. In response, Correa lodged a
			 lawsuit against the author and the owners of the newspaper. All four defendants
			 were found guilty of aggravated defamation and sentenced in July to three-year
			 prison sentences and an unprecedented fine of $40 million. International human
			 rights and press freedom organizations, along with the Organization of American
			 States (OAS) and the United Nations, denounced the court decision as a clear
			 effort to intimidate the press..
			(10)Freedom House
			 gave Ecuador a downward trend arrow in 2012 due to the
			 government’s intensified campaign against opposition leaders and intimidation
			 of journalists, its excessive use of public resources to influence a national
			 referendum, and the unconstitutional restructuring of the
			 judiciary..
			(11)According to the
			 Department of State’s annual Country Reports on Human Rights Practices for 2012
			 for Ecuador, The main human rights abuses were the use of excessive
			 force by public security forces, restrictions on freedom of speech, press, and
			 association; and corruption by officials. President Correa and his
			 administration continued verbal and legal attacks against the media and used
			 legal mechanisms such as libel laws and administrative regulations to suppress
			 freedom of the press. Corruption was widespread, and questions continued
			 regarding transparency within the judicial sector, despite attempts at
			 procedural reform. The following human rights problems continued: isolated
			 unlawful killings, poor prison conditions, arbitrary arrest and detention,
			 abuses by security forces, a high number of pretrial detainees, and delays and
			 denial of due process within the judicial system. Societal problems continued,
			 including physical aggression against journalists; violence against women;
			 discrimination against women, indigenous persons, Afro-Ecuadorians, and persons
			 based on their sexual orientation; trafficking in persons and exploitation of
			 minors; and child labor..
			(12)According to the
			 Department of State’s annual Country Reports on Human Rights Practices for 2012
			 for Bolivia, The most serious human rights problems included arbitrary
			 arrest or detention, denial of a fair and timely public trial, and violence
			 against women. Additional human rights problems included harsh prison
			 conditions, restrictions on freedom of speech and press, official corruption in
			 the judiciary and elsewhere, lack of government transparency, trafficking in
			 persons, and vigilante justice. Societal discrimination continued against
			 women; members of racial and ethnic minority groups; indigenous persons;
			 individuals with disabilities; lesbian, gay, bisexual and transgender (LGBT)
			 persons; and those with HIV/AIDS..
			(13)According to
			 Freedom House’s Freedom in the World Report of 2012 on Bolivia,
			 Corruption remains a major problem in Bolivia, affecting a range of
			 government entities and economic sectors, including extractive
			 industries..
			(14)According to
			 Freedom House’s Freedom in the World Report of 2012 on Bolivia, In July
			 2011, Morales signed a new telecommunications law requiring that state-run
			 media control 33 percent of all broadcast licenses. Press freedom advocates
			 welcomed the idea of expanding media access to new groups, but expressed fears
			 that local and indigenous outlets would lack the financial resources to operate
			 independently and could fall under government control. The law also allows the
			 government to access any private communication, including e-mail and telephone
			 calls, for reasons of national security or any other
			 emergency..
			(15)Mr. Jacob
			 Ostreicher, who has been detained in the notorious Palmasola prison in Santa
			 Cruz de la Sierra, Bolivia, since June 4, 2011, is one of the United States
			 citizens who currently is enduring multiple, egregious, and continuous
			 violations of his fundamental due process and human rights under both local and
			 international law.
			4.Actions at the
			 Organization of American StatesThe Secretary of State shall direct the
			 United States Permanent Representative to the Organization of American States
			 to use the voice, vote, and influence of the United States at the Organization
			 of American States to defend, protect, and strengthen the independent
			 Inter-American Commission on Human Rights to advance the protection of human
			 rights throughout the Western Hemisphere.
		5.Imposition of
			 sanctions on certain persons who are responsible for or complicit in human
			 rights abuses committed against citizens of ALBA countries or their family
			 members after February 2, 1999
			(a)In
			 generalThe President shall impose sanctions described in
			 subsection (c) with respect to each person on the list required by subsection
			 (b).
			(b)List of persons
			 who are responsible for or complicit in certain human rights abuses
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall transmit to the appropriate congressional
			 committees a list of persons who are officials of ALBA Governments or persons
			 acting on behalf of ALBA Governments, who the President determines, based on
			 credible evidence, are responsible for or complicit in, or responsible for
			 ordering, controlling, or otherwise directing, the commission of serious human
			 rights abuses against citizens of ALBA countries or their family members on or
			 after February 2, 1999.
				(2)Updates of
			 listThe President shall transmit to the appropriate
			 congressional committees an updated list under paragraph (1)—
					(A)not later than 180
			 days after the date of the enactment of this Act; and
					(B)as new information
			 becomes available.
					(3)Public
			 availabilityThe list
			 required under paragraph (1) shall be made available to the public and posted
			 on the Web sites of the Department of the Treasury and the Department of
			 State.
				(4)Consideration of
			 data from other countries and nongovernmental organizationsIn
			 preparing the list required under paragraph (1), the President may consider
			 credible data already obtained by other countries and nongovernmental
			 organizations, including organizations in ALBA countries, that monitor the
			 human rights abuses of ALBA Governments.
				(c)Sanctions
			 describedThe sanctions described in this subsection are
			 ineligibility for a visa to enter the United States and sanctions pursuant to
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 including blocking of property and restrictions or prohibitions on financial
			 transactions and the exportation and importation of property, subject to such
			 regulations as the President may prescribe, including regulatory exceptions to
			 permit the United States to comply with the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21, 1947,
			 and other applicable international obligations.
			(d)Termination of
			 sanctionsThe provisions of this section shall terminate on the
			 date on which the President determines and certifies to the appropriate
			 congressional committees that the ALBA Governments have—
				(1)unconditionally
			 released all political prisoners;
				(2)ceased violence,
			 unlawful detention, torture, and abuse of its citizens;
				(3)conducted a
			 transparent investigation into the killings, arrests, and abuse of peaceful
			 political activists and prosecuted the individuals responsible for such
			 killings, arrests, and abuse; and
				(4)made public
			 commitments to, and is making demonstrable progress toward—
					(A)establishing an
			 independent judiciary; and
					(B)respecting the
			 human rights and basic freedoms recognized in the Universal Declaration of
			 Human Rights.
					6.Imposition of
			 sanctions with respect to the transfer of goods or technologies to ALBA
			 countries that are likely to be used to commit human rights abuses
			(a)In
			 generalThe President shall impose sanctions described in section
			 5(c) with respect to each person on the list required under subsection (b) of
			 this section.
			(b)List
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall transmit to the appropriate congressional
			 committees a list of persons who the President determines have knowingly
			 engaged in an activity described in paragraph (2) on or after such date of
			 enactment.
				(2)Activity
			 described
					(A)In
			 generalA person engages in an activity described in this
			 paragraph if the person—
						(i)transfers, or
			 facilitates the transfer of, goods or technologies described in subparagraph
			 (C) to ALBA countries, any entity organized under the laws of ALBA countries,
			 or any national of ALBA countries, for use in or with respect to ALBA
			 countries; or
						(ii)provides services
			 (including services relating to hardware, software, and specialized
			 information, and professional consulting, engineering, and support services)
			 with respect to goods or technologies described in subparagraph (C) after such
			 goods or technologies are transferred to ALBA countries.
						(B)Applicability to
			 contracts and other agreementsA person engages in an activity
			 described in subparagraph (A) without regard to whether the activity is carried
			 out pursuant to a contract or other agreement entered into before, on, or after
			 the date of the enactment of this Act.
					(C)Goods or
			 technologies describedGoods or technologies described in this
			 subparagraph are goods or technologies that the President determines are likely
			 to be used by ALBA Governments or any of the agencies or instrumentalities of
			 ALBA Governments (or by any other person on behalf of ALBA Governments or any
			 of such agencies or instrumentalities) to commit serious human rights abuses
			 against the people of ALBA countries, including—
						(i)firearms or
			 ammunition (as such terms are defined in section 921 of title 18, United States
			 Code), rubber bullets, police batons, pepper or chemical sprays, stun grenades,
			 electroshock weapons, tear gas, water cannons, or surveillance technology;
			 or
						(ii)sensitive
			 technology.
						(3)Special rule to
			 allow for termination of sanctionable activityThe President
			 shall not be required to include a person on the list required under paragraph
			 (1) if the President certifies in writing to the appropriate congressional
			 committees that—
					(A)the person is no
			 longer engaging in, or has taken significant verifiable steps toward stopping,
			 the activity described in paragraph (2) for which the President would otherwise
			 have included the person on the list; and
					(B)the President has
			 received reliable assurances that such person will not knowingly engage in any
			 activity described in such paragraph (2) in the future.
					(4)Updates of
			 listThe President shall transmit to the appropriate
			 congressional committees an updated list under paragraph (1)—
					(A)not later than 180
			 days after the date of the enactment of this Act; and
					(B)as new information
			 becomes available.
					(5)Form of list;
			 Public availability
					(A)FormThe
			 list required under paragraph (1) shall be submitted in unclassified form but
			 may contain a classified annex.
					(B)Public
			 availabilityThe unclassified portion of the list required under
			 paragraph (1) shall be made available to the public and posted on the Web sites
			 of the Department of the Treasury and the Department of State.
					7.Imposition of
			 sanctions with respect to persons who engage in censorship or other related
			 activities against citizens of ALBA countries
			(a)In
			 generalThe President shall impose sanctions described in section
			 5(c) with respect to each person on the list required under subsection (b) of
			 this section.
			(b)List of persons
			 who engage in censorship
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall transmit to the appropriate congressional
			 committees a list of persons who the President determines have, on or after
			 February 2, 1999, engaged in censorship or other activities with respect to
			 ALBA countries that—
					(A)prohibit, limit,
			 or penalize the exercise of freedom of expression or assembly by citizens of
			 ALBA countries; or
					(B)limit access to
			 print or broadcast media, including the facilitation or support of intentional
			 frequency manipulation by the ALBA Governments or an entity owned or controlled
			 by ALBA Governments that would jam or restrict an international signal.
					(2)Updates of
			 listThe President shall transmit to the appropriate
			 congressional committees an updated list under paragraph (1)—
					(A)not later than 180
			 days after the date of the enactment of this Act; and
					(B)as new information
			 becomes available.
					(3)Form of list;
			 Public availability
					(A)FormThe
			 list required under paragraph (1) shall be submitted in unclassified form but
			 may contain a classified annex.
					(B)Public
			 availabilityThe unclassified portion of the list required under
			 paragraph (1) shall be made available to the public and posted on the Web sites
			 of the Department of the Treasury and the Department of State.
					8.Comprehensive
			 strategy to promote Internet freedom and access to informationNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of State, in consultation with the
			 Secretary of the Treasury and the heads of other Federal departments and
			 agencies, as appropriate, shall submit to the appropriate congressional
			 committees a comprehensive strategy to—
			(1)assist the people
			 of ALBA countries to produce, access, and share information freely and safely
			 via the Internet;
			(2)increase the
			 capabilities and availability of secure mobile and other communications through
			 connective technology among human rights and democracy activists in ALBA
			 countries;
			(3)provide resources
			 for digital safety training for media and academic and civil society
			 organizations in ALBA countries;
			(4)increase emergency
			 resources for the most vulnerable human rights advocates seeking to organize,
			 share information, and support human rights in ALBA countries;
			(5)expand surrogate
			 radio, television, live stream, and social network communications inside ALBA
			 countries;
			(6)expand activities
			 to safely assist and train human rights, civil society, and democracy activists
			 in ALBA countries to operate effectively and securely;
			(7)expand access to
			 proxy servers for democracy activists in ALBA countries; and
			(8)discourage
			 telecommunications and software companies from facilitating Internet censorship
			 by ALBA Governments.
			9.Comprehensive
			 strategy to ensure that ALBA Governments are democratic
			 governmentsNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a comprehensive strategy to
			 ensure that ALBA Governments are democratic governments that—
			(1)result from free and fair elections—
				(A)conducted under
			 the supervision of internationally recognized observers; and
				(B)in which—
					(i)opposition parties
			 were permitted ample time to organize and campaign for such elections;
			 and
					(ii)all
			 candidates were permitted full access to the media;
					(2)are showing
			 respect for the basic civil liberties and human rights of the citizens of ALBA
			 countries;
			(3)are substantially
			 moving toward a market-oriented economic systems based on the right to own and
			 enjoy property;
			(4)are committed to
			 making constitutional changes that would ensure regular free and fair elections
			 and the full enjoyment of basic civil liberties and human rights by the
			 citizens of ALBA countries; and
			(5)have made
			 demonstrable progress in establishing independent judiciaries and electoral
			 councils.
			10.Statement of
			 policy on political prisonersIt shall be the policy of the United
			 States—
			(1)to support efforts
			 to research and identify prisoners of conscience and cases of human rights
			 abuses in ALBA countries;
			(2)to offer refugee
			 status or political asylum in the United States to political dissidents in ALBA
			 countries if requested and consistent with the laws and national security
			 interests of the United States;
			(3)to offer to
			 assist, through the United Nations High Commissioner for Refugees, with the
			 relocation of such political prisoners to other countries if requested, as
			 appropriate and with appropriate consideration for the national security
			 interests of the United States; and
			(4)to publicly call
			 for the release of ALBA country dissidents by name and raise awareness with
			 respect to individual cases of ALBA country dissidents and prisoners of
			 conscience, as appropriate and if requested by the dissidents or prisoners
			 themselves or their families.
			
